Title: To James Madison from James Simpson, 6 September 1803 (Abstract)
From: Simpson, James
To: Madison, James


6 September 1803, Tangier. No. 63. Gavino having sent him “the Remainder of the Articles necessary to be provided previous to His Majestys arrival here, and transmitted an Account thereof,” has drawn another bill on JM for $550, which, along with the $1,000 drawn 15 Aug., he wishes JM to pay and charge “for this Service.”
 

   
   RC (DNA: RG 59, CD, Tangier, vol. 2). 1 p.; marked “Triplicate”; docketed by Wagner as received 28 Nov.



   
   A full transcription of this document has been added to the digital edition.

